

116 HRES 165 IH: Recognizing Chinese railroad workers who worked on the Transcontinental Railroad from 1865 to 1869, and their important contribution to the growth of the United States.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 165IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Meng (for herself, Ms. Judy Chu of California, Mr. Cisneros, Ms. Clarke of New York, Mr. Cohen, Mr. Curtis, Mr. Gonzalez of Texas, Mr. Huffman, Ms. Jackson Lee, Mr. Khanna, Ms. Lee of California, Mr. Ted Lieu of California, Mr. Peters, Mr. Sablan, Mr. San Nicolas, Mr. Smith of Washington, Mr. Soto, Mr. Suozzi, Ms. Velázquez, Ms. Wilson of Florida, Mr. Zeldin, Mr. Meeks, and Mr. McAdams) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing Chinese railroad workers who worked on the Transcontinental Railroad from 1865 to 1869,
			 and their important contribution to the growth of the United States.
	
 Whereas the Transcontinental Railroad was one of the most remarkable engineering feats of the 19th century;
 Whereas the construction of the Transcontinental Railroad spanned 6 years and stretched for nearly 2,000 miles;
 Whereas the completion of the Transcontinental Railroad facilitated commerce and reduced cross-country travel times from 6 months to a single week after being completed;
 Whereas the 150th anniversary of the completion of the Transcontinental Railroad will take place on May 10, 2019;
 Whereas nearly 12,000 Chinese immigrants were employed in the construction of the Transcontinental Railroad, comprising more than 80 percent of the workforce of the Central Pacific Railroad Company;
 Whereas the Chinese railroad workers were considered indispensable by their foremen and were respected for their work ethic and discipline;
 Whereas the Chinese railroad workers set a world record by laying 10 miles of railroad track in just one work day;
 Whereas the Chinese railroad workers were given the most difficult, dangerous jobs and were paid lower wages than other railroad workers;
 Whereas nearly 1,200 Chinese railroad workers died from work accidents, avalanches, and explosions while working in the Sierra Nevada Mountains;
 Whereas, in 2014, the Department of Labor has inducted the Chinese railroad workers into the Labor Hall of Honor for their courage in organizing in pursuit of fair wages and safe working conditions;
 Whereas the Chinese railroad workers’ fight against discrimination set an example for the millions of Asian Americans who came to the United States after them;
 Whereas both the descendants of these workers and the wider Asian-American community view the sacrifices of the Chinese railroad workers as being integral to the creation of the vibrant and growing Asian-American community that exists throughout the country today; and
 Whereas the legacy of the Chinese railroad workers continues to have a profound, positive impact on the American way of life by advancing the ideals of equal opportunity and the dignity of work for everyone: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Chinese railroad workers for their contributions to the construction of the Transcontinental Railroad and the growth of the United States;
 (2)honors the Chinese railroad workers who lost their lives working in the Sierra Nevada Mountains; and
 (3)acknowledges the Chinese railroad workers for all the risks they faced, while enduring discrimination and unequal pay and treatment, to complete the construction of the Transcontinental Railroad.
			